UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA -
AUGUSTA DIVISION 546?
UNITED STATES OF AMERICA )
V. l CR 118-086
MATTHEW NATTINGER §
CONSENT ORDER OF FORFEITURE

WHEREAS, on December 7, 2018, a federal grand jury sitting in the Southern
District of Georgia returned a three-count Indictment against Defendant Matthew
Nattinger (hereinafter, the “Defendant”) charging violations of 21 U.S.C. § 841(a)(1)
(Count one - Possession With Intent to Distribute a Controlled Substance
(Metharnphetamine)), 18 U.S.C. § 922(g)(1) (Count TWo - Possession of a Firearrn by
Prol'iibited Person), and 18 U.S.C. § 924(0) (Count Three - Possession of a Firearm in
Furtherance of a Drug Trafficking Crime);

WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d), 21
U.S.C. § 853, and 28 U.S.C. § 2461(0) of any firearm and ammunition involved in the
commission of the offense; and any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such oH`ense and property
used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the charged offense(s);

WHEREAS, On February 20, 2019, pursuant to a Written plea agreement,

Defendant pled guilty to Count One of the Indictrnent charging a violation of 21

U.S.C. § 841(3)(1);

WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the
United States all right, title and interest in one (1) Kel-Tec, PLR-22, .22 LR, S/N
UOG13, Glock, Model 27, .40 cal., bearing serial number HSB252, (collectively, the
“Subject Property”).

WHEREAS, pursuant to his plea agreement, Defendant agreed to Waive the
requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment Without further order
of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:

Pursuant 21 U.S.C. § 853, and Rule 32.2(b)(1) of the Federal Rules of
Criminal Procedure, the Government has established the requisite nexus between
the above-described Subject Property and the offense committed by Defendant, and
the Subject Property is hereby forfeited to the United States.

2. Upon entry of this Order, the Attorney General (or a designee) is
authorized to commence any applicable proceeding to comply With statutes governing
third-party rights, including giving notice of this Order.

3. Any person, other than the above-named defendant, asserting a legal
interest in the Subject Property may, Within thirty days of the final publication of
notice or receipt of notice, whichever is earlier, petition the court for a hearing

Without a jury to adjudicate the Validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §
2461(0).

4. Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture
shall become final as to Defendant at the time of sentencing and shall be made part
of the sentence and included in the judgment. If no third party files a timely claim,
this Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.
P. 32.2(c)(2).

5. Any petition filed by a third party asserting an interest in the Subject
Property shall be signed by the petitioner under penalty of perjury and shall set forth
the nature and extent of the petitioner’s right, title, or interest in the Subject
Property, the time and circumstances of the petitioner’s acquisition of the right, title
or interest in the Subject Property, and any additional facts supporting the
petitioner’s claim and the relief sought.

6. If a petition is filed by a third party, and after the disposition of any
motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and before a hearing on the petition,
discovery may be conducted in accordance with the Federal Rules of Civil Procedure
upon a showing that such discovery is necessary or desirable to resolve factual issues.

7. The United States shall have clear title to the Subject Property following
the Court’s disposition of all third-party interests, or if none, following the expiration
of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions

8. The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

9. The Clerk of the Court shall forward four certified copies of this Order
to Special Assistant U.S. Attorney Michael A. Marchman, Jr., United States
Attorney’s Ofl'ice for the Southern District of Georgia, P.O. Box 2017, Augusta,

Georgia 30903.

Date: 21 2°1 20(‘?

 
 
   

 
 

 

HoN J. DA`i: HAL]§, ciiinr JUDGE
UNITE sTATEs DIsTRICT coURT

0 HERN DISTRICT OF GEORG[A

 

 

WE ASK FOR THIS: -
\
,,1 _ ` ' -<"‘
..YM¢M .W?Z¢a/w;)a /MN_W>
l\/[ichael A. Marchman Matthew thtinger

Special Assistant United States Attorney Defendant
New York Bar No. 5531843

 

`P.O. BOX 2017 ,_,__
Augusta, Georgia 30903 /‘-'_:7 _§d
(706) 326-4532 Travis saui~/

Attorney for Defendant

Date: 9`/ 9`@//5! Date: Z,[J~Q[Zf

